NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LAWNDALE RESTORATION LIMITED
PARTNERSHIP, BY AND THROUGH ITS GENERAL
PARTNER, BOULEVARD REALTY SERVICES
CORPORATION,
Plointiff-Appellant,
V.
UNITED STATES,
Defenclan.t-Appellee.
lo
2011-5043
Appea1 from the United States Court of Federal
C1aims in case no. 09-CV-798, Judge Susan G. Braden.
d oN MOT1oN
ORDER
Lawnda1e Rest0rati0n Limited Partnership moves
without opposition for a 45-day extension of time, until
Ju1y 7 , 2011, to file its initial brief
Upon consideration thereof
IT ls ORDERED THAT:

LAWNDALE RESTORATION V. US 2
The motion is granted No further extensions should
be anticipated
FOR THE CoURT
JUN 02 2011
/s/ J an Horba1y
Date J an H0rba1y
C1erk
cc: Christine A. Gi0vanne1]i, Esq.
Scott A. MacGriff, Es
q.
FlLED
s.s. coua'r cs wants ron
321 me FsoenALc1ncuw
JUN 02 2011
1AnHonaALv
cum